internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc fip 2-plr-113873-01 date date fund state country stock exchange of country dear this responds to your request for a ruling dated date submitted by your authorized representative on behalf of fund fund requests a ruling that it will not recognize gain_or_loss under sec_852 of the internal_revenue_code_of_1986 upon the distribution of stock and securities in redemption of shares of fund upon the request of a shareholder facts fund is a closed-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act its shares are registered under the securities act of and the securities exchange act of and are listed and traded on the new york stock exchange fund is organized as a corporation under the laws of state fund has qualified and elected to be treated since its inception as a regulated_investment_company ric under subchapter_m part i of the code fund invests exclusively in the securities market of country its investments consist primarily of equity securities listed on the stock exchange of country and also include debt securities and bank time deposits fund holds an aggregate number of shares in country corporations that is several times greater in number than the daily trading volume of the stock exchange of country compared to major world markets the stock exchange of country is relatively small and illiquid it has suffered in recent years from a contraction of trading activity and decreased market capitalization accordingly fund’s holdings tend to be relatively illiquid and fund’s shares have historically traded at a substantial discount to the net asset value of fund’s portfolio in order to combat the substantial market_discount at which fund’s shares trade its board_of directors has applied for exemptive relief from the securities and exchange plr-113873-01 commission sec to allow it to redeem its shares on a periodic basis because periodic cash redemptions would require fund to sell assets which are illiquid and therefore likely to yield depressed sales prices fund proposes to redeem shares by distributing securities in_kind pursuant to its proposal fund would offer to repurchase a limited amount of its shares at specified intervals a shareholder seeking to redeem shares would receive a pro_rata distribution of portfolio securities equal to no less than a specified percentage of the aggregate net asset value of the shareholder’s shares fund may pay cash for fractional shares and or odd lots of securities and or amounts attributable to any cash position including short-term non-equity securities it may alternatively round off to eliminate fractional shares and odd lots of securities fund represents that it will distribute to a shareholder exercising a redemption right a pro_rata share of each of the securities held by fund except for a securities that are subject_to restrictions on resale or transfer such as private_placement securities b rounding off to eliminate fractional shares and odd lots of securities and c cash distributions as described in the preceding paragraph fund further represents that its tax basis in its assets distributed in redemption as a percentage of its tax basis in all its assets prior to the redemption will be no more than less than its aggregate tax basis in all its assets prior to the redemption for example if a total of of fund securities are distributed in redemption the fund’s aggregate tax basis in all assets distributed in redemption will equal not less than of the fund’s aggregate tax basis in all its assets prior to the redemption law and analysis sec_311 of the code provides in general that if a corporation distributes appreciated_property to a shareholder it recognizes gain as if the property were sold to the distributee at its fair_market_value sec_852 provides however that sec_311 shall not apply to any distribution by a ric to which subchapter_m part i applies if the distribution is in redemption of its stock upon the demand of its shareholder sec_317 defines a redemption as the acquisition of a corporation’s stock by the corporation from a shareholder in exchange for property sec_317 defines property as money securities and any other_property except stock in the corporation making the distribution or rights to acquire such stock sec_852 does not define the term redemption upon demand of a shareholder elsewhere in the tax law the term has been read to apply to redemptions of stock in an open-end regulated_investment_company cf sec_162 h_r conf_rep no 99th cong 2d sess pincite under applicable securities law an open-end management company is a management company which is offering_for_sale or has outstanding any redeemable security of which it is the issuer u s c sec_80a-5 a a redeemable security is plr-113873-01 defined as any security other than short-term paper under the terms of which the holder upon its presentation to the issuer or to a person designated by the issuer is entitled whether absolutely or only out of surplus to receive approximately his proportionate share of the issuer’s current net assets or the cash_equivalent thereof u s c sec_80a-2 fund is not an open-end fund and does not issue redeemable securities within the meaning of the act upon the grant of the requested exemptive relief from the securities laws however fund will be authorized to redeem a limited amount of its shares at specified intervals were it required to sell assets to meet such redemption requests fund like a similarly situated open-end fund would be exposed to the market risk of disadvantageous sale prices and to the risk of potential depletion of its holdings the policy concerns underlying sec_852 that are applicable to an open-end fund are therefore also applicable to fund fund has represented that it will distribute a pro_rata share of each of its securities to a redeeming shareholder subject_to exceptions described above and that its tax basis in its assets distributed in redemption as a percentage of its tax basis in all its assets prior to the redemption will be no more than less than its aggregate tax basis in all its assets prior to the redemption the transaction therefore will neither defer the recognition of gain to fund’s nonredeeming shareholders nor permit the disproportionate elimination of tax at fund’s level accordingly we rule that fund will recognize neither gain nor loss under sec_852 of the code upon the distribution of stock or other_securities in redemption of its shares upon the request of a shareholder no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described in this letter except as expressly provided this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which it distributes stock or other_securities in redemption of its shares upon the request of a shareholder as described in this letter enclosure copy sincerely yours william e coppersmith chief branch office of associate chief_counsel financial institutions products
